Citation Nr: 9929307	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
patellofemoral syndrome with mild chondromalacia of the left 
knee.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral syndrome with mild chondromalacia of the right 
knee.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a second to third degree sprain of the left 
ankle.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a second to third degree sprain of the right 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought.  The 
veteran had active service from February 1993 to October 
1995.


FINDINGS OF FACT

1.  The veteran has full range of motion of her left knee; 
pain on motion was not observed at an April 1998 VA 
examination.

2.  The veteran does not have any instability or subluxation 
of the left knee.

3.  The veteran has full range of motion of her right knee; 
pain on motion was not observed at an April 1998 VA 
examination.

4.  The veteran does not have any instability or subluxation 
of the right knee.

5.  The veteran has full range of motion of both ankles; pain 
on motion was not observed at an April 1998 VA examination.






CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
patellofemoral syndrome with mild chondromalacia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for a compensable evaluation for 
patellofemoral syndrome with mild chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5257 (1998).

3.  The criteria for a compensable evaluation for residuals 
of a second to third degree sprain of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5271 
(1998).

4.  The criteria for a compensable evaluation for residuals 
of a second to third degree sprain of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.  

By way of background, a January 1996 rating decision granted 
service connection for patella femoral syndrome and mild 
chondromalacia of the bilateral knees and service connection 
for second to third degree bilateral ankle sprain.  That 
rating decision, however, found that none of these 
disabilities were disabling to a compensable degree.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the knee is 140 degrees of flexion and 
zero degrees of extension.  In addition, full range of motion 
of the ankle is 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (1998).

I.  Knees

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

As a result of the veteran's claim, the RO afforded her a VA 
examination in April 1998.  The veteran related her in-
service medical history, and that more recently, she had mild 
complaints of knee pain.  She also informed the examiner that 
she had some stiffness from time to time in her left knee, 
but that such did not interfere with activities.  However, 
the veteran denied weakness, swelling, heat, redness or 
instability in either knee.  

Objectively, the examiner stated that any possible flare-ups 
did not significantly interfere with functioning.  The 
examiner also stated that there was no dislocation, 
subluxation or instability in either knee.  Range of motion 
of the knees was from zero to 140 degrees.  No pain on motion 
was noted.  X-rays reflected normal knees.

The RO has evaluated the veteran's knees under Diagnostic 
Code 5257, which evaluates other impairment of the knee.  
That diagnostic code provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation, while a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  Severe instability or lateral instability would 
warrant a 30 percent evaluation, the highest evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for 
either of the veteran's knees under Diagnostic Code 5257.  In 
this respect, the Board would note that the veteran did not 
display any subluxation or instability at her April 1998 VA 
examination, and the examiner commented that the veteran 
denied any episodes of dislocation or subluxation. 

In a similar manner, the Board also finds that the 
preponderance of the evidence is against a compensable 
evaluation for either knee under any other potentially 
applicable diagnostic codes.  As the veteran had full range 
of motion in both knees, an evaluation under either 
Diagnostic Code 5260 or 5261 is not warranted.  It 
necessarily follows that in the absence of any loss of range 
of motion or underlying diagnosis of arthritis, a separate 
rating for loss of range of motion is not warranted under the 
above referenced VA General Counsel opinions.  As well, in 
the absence of impairment of the tibia and fibia, an 
evaluation under Diagnostic Code 5262 is not warranted.  
Likewise, in the absence of a dislocated semilunar cartilage, 
an evaluation under Diagnostic Code 5258 is not warranted.  

In denying an increased evaluation, the Board has also 
considered the holding in DeLuca v. Brown, where the Court 
held that functional loss due to pain must also be considered 
in evaluating a service-connected orthopedic disorder in 
which the criteria is limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, in the absence of objective 
evidence to support the presence of pain, such as atrophy, 
and in the absence of observable pain on motion, the Board 
finds that a compensable evaluation for patellofemoral 
syndrome with mild chondromalacia of either knee is not 
warranted.




II.  Ankles

As noted above, the veteran was provided a VA examination in 
April 1998.  The veteran related her in-service injuries, and 
that her left ankle was taped during service.  The veteran 
also reported that her left ankle had occasional pain.  The 
examiner stated that the veteran had full range of motion of 
the ankles, with no evidence of tenderness, swelling or 
redness.  X-rays reflected normal ankles.

The RO has evaluated the veteran's ankles under Diagnostic 
Code 5271, which provides that moderate limitation of motion 
of the ankles warrants a 10 percent evaluation, while a 20 
percent evaluation is warranted for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
veteran's service connected ankle disability.  In this 
respect, the veteran displayed full range of motion at the 
time of her examination, and the examiner noted no tenderness 
at the time.  Accordingly, the Board must find that the 
preponderance of the evidence is against the claim.

Likewise, the Board also finds that the preponderance of the 
evidence is against a compensable evaluation for either ankle 
under any other potentially applicable diagnostic codes.  In 
the absence of malunion of the os calcis or astragalus, and 
in the absence of astragalectomy, a compensable evaluation is 
not warranted under either Diagnostic Code 5273 or 5274.

In denying an increased evaluation, the Board has also 
considered the holding in DeLuca.  However, as noted above, 
there was no tenderness on motion noted at the time of the 
April 1998 VA examination, and thus, a compensable evaluation 
as a result of functional loss of range of motion is not 
warranted.




III.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In the absence of such factors as marked interference with 
employment or frequent hospitalizations during the course of 
this claim, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable evaluation for patellofemoral 
syndrome with mild chondromalacia of the left knee is denied.

Entitlement to a compensable evaluation for patellofemoral 
syndrome with mild chondromalacia of the right knee is 
denied.

Entitlement to a compensable evaluation for residuals of a 
second to third degree sprain of the left ankle is denied.

Entitlement to a compensable evaluation for residuals of a 
second to third degree sprain of the right ankle is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

